DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 143-148 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims and specification filed 8/3/2022.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the Examiner’s Amendments. The objection is withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the form of new claims, and arguments made by applicant. Specifically, that the claims amount to a practical application/significantly more than any recited exceptions as argued by applicant, and which is readably apparent to be present in the claim. The rejections are withdrawn.
Applicant’s request for reconsideration of the claims in view of the art of record has been fully considered, and is persuasive due to the form of the claims for the structures and functional limitations, considered as a whole, as not being taught, suggested, or reasonably obvious in view of the art of record. No prior art rejections are made to the new claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kulangara Sivadas on 8/5/2022.

The application has been amended as follows: 

The specification is amended as follows:
Replace the first full paragraph of page labeled 37 of 53 of the substitute specification filed 3/16/2017 with the following:
Fig.2 provides an electrical schematic of the 1st embodiment. Though this depiction portrays only one EEG channel for bio signal input and one audio channel for bio actuator output, it may be remembered that in practice, a multitude of sensor and actuator types could be chosen, combined, deployed, and tuned as preferred by the user 10. For example, a plurality of sensors of similar type (such as multiple EEG sensors tapping from multiple locations of the subject's head as described in the first embodiment) or dissimilar types (such as an EEG sensor and a skin conductance sensor working simultaneously on subject's body) could be combined and tuned as suiting to an individual. Typical bio sensors available are EEG, EMG, skin conductance, breath rhythm, voice, and cochlear response sensors, kome kami switches etc. If acceptable to the subject, bio sensors could also be embedded into the subject's body to directly tap neuro signals.

Replace the first full paragraph after heading “procedure to Select an Optimal Stimuli:” on page labeled 46 of 53 of the substitute specification filed 3/16/2017 with the following:
As mentioned in the early part of specification, after the subject identifies a set of his/her favorite stimuli, the device 100 goes on to evaluate (block 340 of FIG. 3) them as flowcharted in FIG. 7 to choose the ones that have optimal effects on the individual. An optimal stimuli (also known as a mantra in this context) is a stimuli that (a) can alter the mental process of (or in other words: capture the attention of, or distract, or surprise) a subject in a pleasant way and (b) maintains its distractive power satisfactorily over hundreds of repetitions. FIG.7 depicts the typical signal- processing steps involved in choosing optimized mantras. From the foregoing discussion it would become clear that acceptance levels for the optimization parameters CORZ, TRANZT and CORTRAN used in the optimization process are highly subjective. A first stimulus (audio clip in the present case) is chosen and played at random times of the day, for several days and corresponding bio responses (EEG signals in the present case) from the subject's body are recorded by the device each time. The intent here is to surprise the subject with stimuli at most unexpected situations, collect the bio responses and check if the quality of bio response degrades with time. The capturing process (block 705) is auto-triggered by the stimuli so that a pre-trigger (pre-stimulus) segment 'Z-' and a post-trigger (post-stimulus) segment 'Z+' of equal length are obtained. With help from the subject, an initial transient part of 'Z+' is identified as TRANZ which encompasses the 'moment of surprise' caused by the unexpected stimulus. Segment TRANZ obtained from the first run is archived (block 720) in location TRANZ0 of memory 190. Further, two parameters are computed on the 1st bio response and saved in memory 190. They are a Correlation Coefficient CORZ calculated between segments 'Z-' and 'Z+' and TRANZT which is length of segment TRANZ.

replace the last paragraph starting on page labeled 48 of 53 of the substitute specification filed 3/16/2017 with the following:
As the subject continues wearing and operating the machine he/she learns to tweak its parameters in accordance with mind’s sensitivities. For example, there’s a chance that none of the brooding events are detected if L1, TL, or TLL are set very high. Similarly if the device keeps buzzing mantras too often, it means that it is time to increase the detection threshold values to a comfortable level or check the characteristics of bio signals coming in. After  many  days (or  weeks or  even months)  of  operating the device at  a particular  setting, it  gets to  a stage where the  subject will be able to  'sense' (as determined and  acknowledged  by  block  840 which  monitors trends in brooding durations’ consistency against a given threshold  setting) the  onset of a brooding state and  predict a mantra coming, before it is triggered by the device. This happens because of the conditioning of subject’s mind on causality between sustenance of the mental state and the stimuli played. In other words, the device becomes able to ‘habituate’ the subject to the ‘togetherness' of a mental state with a stimulus. Block 840 is responsible to validate if the subject is getting ‘sufficiently’ habituated to the current setting, by analyzing the consistency in subject’s past brooding durations. If not, it repeatedly launches block 841 logic until the desirable outcomes prevail consistently. Once the subject gets 'sufficiently’ conditioned, it may even be possible for the subject to precipitate a mantra triggering by ‘faking’ a brooding state. Either way, operating the device becomes an interesting mind game for the subject while he/she sub-consciously learns to watch over or supervise  his /her own mental states.

replace the last paragraph starting on page labeled 49 of 53 of the substitute specification filed 3/16/2017 with the following:
Explained in blocks 850 and 851 are optional steps where the subject can lower the detection thresholds and get sooner and faster alerts when mind slips into brooding states. This would result in the driving of appropriate hardware challenging the subject to be more sensitive to brooding levels (or challenging to beat the machine unto playing alerts). The ultimate level attainable in this mental game is where the subject's response to a brooding state (which would ideally comprise of self- recollection of the mantra in tandem with self-awakening) becomes near-spontaneous with the brooding state's onset. Thus, such self- awakening traits start manifesting as a natural reflex reaction in the subject's behavior in response to brooding states. As depicted by block 860, the subject wouldn't need to use the machine any more in that level. It may however be noted that said measure of spontaneity is highly subjective and its acceptable levels are best decided by the respective individuals using the device.



The claims are amended as follows:


143. (Currently Amended) A system comprising:
a processor,
at least one bio sensor,
at least one bio actuator, and 
a memory;
a) wherein said at least one bio sensor is configured to output a bio signal representative of mental states of a user using said system;
b) wherein said at least one bio actuator is configured to impart a bio stimulus alert to said user to cause a shift in the user's mental state, wherein said at least one bio actuator includes at least one of audio, video, smell, taste, and tactile types of stimuli generators;
c) wherein said processor is configured to acquire bio signal samples from said at least one bio sensor, perform computations and output results to said at least one bio actuator in a real-time relationship with said user's mental processes;
d) wherein said memory is configured to store a library of optimized bio stimuli, bio signal attributes (AXD) corresponding to sustaining mental states, and parametric thresholds personalized for said user;
e) wherein said parametric thresholds include[[s]], retrievably stored within said memory, a settable short time threshold (TL), a settable long-time threshold (TLL), and a settable magnitude threshold (L1);
f) wherein the processor is configured to identify, [[the]]an onset of a sustaining mental state of a specific type from other mental states by matching [[the ]]outputted bio signal attributes against bio signal attributes AXD stored in the memory;
g) wherein the processor is configured to determine if running coherence or correlation attribute exhibited by the outputted bio signal lasts longer than said TL;
h) wherein the processor is configured to determine if running coherence or correlation attribute exhibited by the outputted bio signal lasts longer than said TLL;
i) wherein the processor is configured to determine if magnitude of running coherence or correlation attribute exhibited by the outputted bio signal is larger than said L1;
j) wherein the processor is configured to determine if said sustaining mental state of specific type persists longer than TLL by checking if said running coherence or correlation attribute lasts longer than TLL and if said magnitude of running coherence or correlation attribute remains higher than L1;
k) wherein the processor is configured to terminate said sustaining mental state of specific type by imparting a specific bio stimulus on said user, as soon as said running coherence or correlation attribute is found to persist longer than TLL while said magnitude of running coherence or correlation attribute remains higher than L1, and said specific bio stimulus include at least one of, but not limited to audio, video, smell, taste, and tactile stimuli;
l) wherein the processor is configured to use said specific bio stimulus only if said sustaining mental state to be terminated is of said specific type having said bio signal attribute AXD;
m) wherein the processor is configured to assist the user in determining a level of consistency in 
n) wherein the processor is configured to assist said user in improving said level of consistency by allowing the user to adjust 
o) wherein said processor is configured to subject said user to identical mental episodes having identical bio signal attributes AXD, identical durations TLL and identical termination alerts, on a plurality of occasions, until said user’s mind is getting conditioned to said mental episodes, resulting in self alerts happening ahead of an elapse of TLL, and at the level of consistency desired by said user.

144. (Currently Amended) System of claim 143 wherein said bio signal is combinatorially derived from a plurality of said at least one bio sensor[[s]] of similar or dissimilar types whose outputs are converted into electrical domain for processing.

145. (Currently Amended) System of claim 143 wherein said bio stimulus is combinatorially derived from a plurality of said at least one bio actuator[[s]] of similar or dissimilar types.

146. (Currently Amended) A method of using at least a processor, a bio sensor, and a bio actuator to alert a subject causing a shift in a specific sustaining mental state of said subject comprising:
a) a first step of continuously receiving at least one bio signal indicative of mental processes of said subject in [[a]]the processor from said bio sensor;
b) a second step of determining, in the processor, [[if]]that said at least one bio signal[[s]] manifests an attribute indicative of said specific sustaining mental state;
c) a third step of measuring persistence of said specific sustaining mental state by continuously calculating in the processor, a running coherence or correlation attribute of said at least one bio signal;
d) a fourth step of terminating said specific sustaining mental state using said bio actuator to impart stimuli including at least one of but not limited to audio, video, smell, taste, and tactiles, on said subject if said measured persistence is larger than a magnitude level threshold L1 and a lasts longer than a duration threshold TLL;
e) repeating by the processor said second, third and fourth steps on said subject on a real-time relationship with subject’s[[user’s]] mental processes, each time said subject[[user]] slips into said specific sustaining mental state;
f) determining, with assistance from [[in]] the processor, a level of consistency in recurring occurrences of said specific sustaining mental state, while under [[the ]]control of said
g) adjusting, with assistance from , subject[[user]] to improve said level of consistency; and
h) building said subject’s ability to self-alert from said specific sustaining mental state[[s]] before an elapse of TLL, thereby enabling said subject to self-administer highly effective bio feedback therapy utilizing own brooding habits.

147. (Currently Amended) Method of claim 146 wherein said specific sustaining mental state is validated using steps comprising:
a) self-marking and archiving of a segment of said at least one bio signal pertaining to said sustaining mental state at a plurality of occasions by said subject[[user]]; and
b) finding mathematical attributes common to the archived segments that help identify said specific sustaining mental state.

148. (Currently Amended) Method of claim 146 wherein said stimuli is an optimized stimulus[[ is]] derived from at least a first member stimulus from a group of stimuli by adding a prelude of altered stimulus to an un-altered stimulus, including but not limited to adding an actively noise canceled, deep silence period in [[the]]a beginning of an audio stimulus.

Reasons for Allowance
Claims 143-148 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record (see history of previous actions) teaches similar concepts in monitoring mental states and causing changes to mental states, but the art of record fails to teach, suggest, or reasonably make obvious the functional limitations present in both the system and the method claims for features a-o of claim 143 and features a-h of claim 146, considered as a whole with the required structures claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791